                         UNITED STATES DISTRICT COURT 
                        EASTERN DISTRICT OF WISCONSIN 
                                                      

 
DANIEL KARL WORTMAN, 
 
                 Plaintiff,                               
 
        v.                                                        Case No. 18‐CV‐1407 
 
RACINE CHIEF OF POLICE, 
ADRIANNE MOORE, and 
CHRISTOPHER SCHMALING,  
 
                 Defendants. 
 
 
                                               ORDER 
 
 
        Plaintiff  Daniel  Karl  Wortman,  who  is  representing  himself,  filed  a  complaint 

under 42 U.S.C. § 1983, alleging that the defendants violated his constitutional rights. He 

also filed a motion to proceed without prepaying the civil case filing fee under 28 U.S.C. 

§  1915  and  a  motion  for  an  extension  of  time  to  pay  the  initial  partial  filing  fee.    This 

decision resolves Wortman’s motions and screen his complaint.  

1. Motion for Leave to Proceed without Prepaying the Filing Fee 

        The  Prison  Litigation  Reform  Act  applies  to  this  case  because  Wortman  was 

incarcerated when he filed his complaint. 28 U.S.C. § 1915. That law allows a court to give 

an incarcerated plaintiff the opportunity to proceed with his case without prepaying the 
civil case filing fee as long as he meets certain conditions. One of those conditions is that 

the plaintiff pay an initial partial filing fee. 28 U.S.C. § 1915(b). Once the plaintiff pays the 

initial partial filing fee, the court may allow him to pay the balance of the $350 filing fee 

over time, through deductions from his prisoner account. Id.  

       On September 13, 2018, the court ordered Wortman to pay an initial partial filing 

fee of $39.81 by October 2, 2018. Wortman filed a motion about a week after the deadline, 

asking the court to extend the deadline; he paid the fee a few days later. Accordingly, the 

court will grant his motion for an extension of time and his motion to proceed without 

prepaying  the  filing  fee.  He  must  pay  the  remainder  of  the  filing  fee  over  time  in  the 

manner explained at the end of this order. 

       Wortman explains that he may ask his sister to pay the remainder of the filing fee 

($310.19) to avoid monthly deductions from his prisoner account. He asks where his sister 

should mail the payment. She may mail a check payable to “Clerk U.S. District Court” to 

United States District Court, Eastern District of Wisconsin, Attn: Clerk of Court, 517 E. 

Wisconsin Ave. Rm. 362, Milwaukee, Wisconsin 53202. She should take care to clearly 

label the payment with the case name and number.    

2. Screening the Complaint 

       The  court  is  required  to  screen  complaints  brought  by  prisoners  seeking  relief 

against a governmental entity or officer or employee of a governmental entity. 28 U.S.C. 

§  1915A(a).  The  court  must  dismiss  a  complaint  or  portion  thereof  if  the  prisoner  has 



                                                  2
raised claims that are legally “frivolous or malicious,” that fail to state a claim upon which 

relief may be granted, or that seek monetary relief from a defendant who is immune from 

such relief.  28 U.S.C. § 1915A(b). 

        To state a cognizable claim under the federal notice pleading system, a plaintiff is 

required to provide a “short and plain statement of the claim showing that [he] is entitled 

to  relief[.]”  Fed.  R.  Civ.  P.  8(a)(2).  To  state  a  claim  for  relief  under  42  U.S.C.  §  1983,  a 

plaintiff must allege that: 1) he was deprived of a right secured by the Constitution or 

laws of the United States; and 2) the deprivation was visited upon him by a person or 

persons acting under color of state law. Buchanan‐Moore v. County of Milwaukee, 570 F.3d 

824, 827 (7th Cir. 2009) (citing Kramer v. Village of North Fond du Lac, 384 F.3d 856, 861 (7th 

Cir. 2004)); see also Gomez v. Toledo, 446 U.S. 635, 640 (1980).   

        Additionally, under the controlling principle of Federal Rule of Civil Procedure 

18(a), “[u]nrelated claims against different defendants belong in different suits” so as to 

prevent prisoners from dodging the fee payment or three strikes provisions in the PLRA. 

George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007). “A party asserting a claim, counterclaim, 

crossclaim, or third‐party claim may join, as independent or alternate claims, as many 

claims  as  it  has  against  an  opposing  party.”  Fed.  R.  Civ.  P.  18(a).  Under  this  rule, 

“multiple claims against a single party are fine, but Claim A against Defendant 1 should 

not  be  joined  with  unrelated  Claim  B  against  Defendant  2.”    George,  507  F.3d  at  607. 

Moreover,  joinder  of  multiple  defendants  into  one  case  is  proper  only  if  “any  right  to 



                                                      3
relief is asserted against them jointly, severally, or in the alternative with respect to or 

arising out of the same transaction, occurrence, or series of transactions or occurrences; 

and any question of law or fact common to all defendants will arise in the action.” Fed. 

R. Civ. P. 20(a)(2). 

       Wortman’s  complaint  violates  Fed.  R.  Civ.  Pro.  18  and  20  because  it  advances 

unrelated claims against different sets of defendants. Specifically, Wortman alleges that, 

on November 9, 2015, the Racine Police Department executed a no‐knock search warrant 

at his  home. He  asserts that the  search  violated  the  rights  of  two disabled  individuals 

who  posed  no  threat  to  the  officers.  It  is  not  clear  whether  Wortman  is  one  of  those 

individuals.  The court will refer to these allegations as Lawsuit #1. 

       He next alleges that, during his incarceration at the Racine County Jail from June 

7, 2016, through September 17, 2017, the public defender’s office had only one agenda: 

for  Wortman  to  take  a  plea.  He  also  asserts  that  the  public  defender’s  office  failed  to 

comprehend that his case did not belong in the local court system but belonged in the 

Court of Justice in the Hague. The court will refer to these allegations as Lawsuit #2. 

       Finally, Wortman alleges that, while he was incarcerated at the Racine County Jail, 

he suffered from multiple forms of abuse. He explains that officers allowed inmates to 

abuse  him,  that  he  was  forced  to  go  more  than  a  month  without  deodorant,  soap  or 

shampoo,  and  that  doctors  and  nurses  ignored  his  complaints  of  abuse  and  failed  to 




                                                  4
adequately treat his serious medical conditions. The court will refer to these allegations 

as Lawsuit #3. 

       Under Rules 18 and 20, Wortman cannot join Lawsuits #1, 2, and 3 in a single case. 

The three lawsuits do not have defendants or questions of law and fact in common. That 

does not mean that Wortman may not pursue the three Lawsuits; it means only that he 

must pursue them in separate cases and pay a separate filing fee for each case.  

       Because Wortman may not proceed on the original complaint, the court will allow 

him to file an amended complaint. As Wortman decides how he would like to proceed, 

the  court  reminds  him  that,  under  §  1983,  only  those  individuals  who  are  personally 

responsible for a constitutional violation will be held liable. Vance v. Peters, 97 F.3d 987, 

991 (7th Cir. 1996). Because there is no vicarious or supervisory liability, supervisors will 

not be liable for the alleged misconduct of their subordinates, employers will not be liable 

for the alleged misconduct of their employees, and employees will not be liable for the 

alleged misconduct of their co‐workers. See Pacelli v. deVito, 972 F.2d 871, 877 (7th Cir. 

1992). Accordingly, Wortman must identify in the caption of his amended complaint and 

in  his  allegations  only  those  individuals  who  were  personally  involved  in  allegedly 

violating his constitutional rights. If Wortman does not know the name of an individual, 

he may use a John or Jane Doe placeholder. If, after screening his amended complaint, 

the court allows Wortman to proceed with a claim against a Doe defendant, he will have 

the opportunity to use discovery to learn the name of the Doe. 



                                               5
       Also, to state a claim a plaintiff must provide a “short and plain statement of the 

claim showing that [he] is entitled to relief[.]” Fed. R. Civ. P. 8(a)(2).  While he need only 

“give the defendant fair notice of what the . . . claim is and the grounds upon which it 

rests,” a complaint that offers mere “labels and conclusions” or a “formulaic recitation of 

the elements of a cause of action will not do.”  Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 

555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)); Ashcroft v. Iqbal, 556 U.S. 662, 

678 (2009) (quoting Twombly, 550 U.S. at 555). In other words, legal conclusions such as 

“they abused me” will be insufficient to state a claim. Wortman should allege enough 

facts to answer the basic questions of who, what, where, when, and how so that the court 

can reasonably infer that the defendants did what he concludes they did. 

       The court will provide Wortman with a blank prisoner complaint form; he must 

use this form if he wants to file an amended complaint. If Wortman chooses to file an 

amended complaint, he must do so by November 19, 2018. If he does not want to proceed 

with this case, he does not have to take any further action. If he does not file an amended 

complaint by the deadline (or explain to the court why he is unable to do so), the court 

will conclude that he no longer wishes to proceed with this case, and it will dismiss the 

case without prejudice. 

                              




                                               6
                                            ORDER 

       The court GRANTS Wortman’s motion for an extension of time to pay the filing 

fee (ECF No. 10). 

       The court GRANTS Wortman’s motion for leave to proceed without prepayment 

of the filing fee (ECF No. 2). 

       The court ORDERS that, if Wortman wants to pursue this case, he must file an 

amended complaint that complies with the instructions in this decision by November 19, 

2018.  If  Wortman  no  longer  wishes  to  pursue  this  case,  he  does  not  need  to  take  any 

further  action.  If  Wortman  does  not  file  an  amended  complaint  by  the  deadline  (or 

explain to the court why he is unable to do so), the court will conclude that he no longer 

wishes to pursue this case, and the court will dismiss this case without prejudice.  

       The  clerk’s  office  will  include  a  blank  prisoner  complaint  form  along  with  this 

order.  

       The court ORDERS that the agency having custody of Wortman shall collect from 

his  institution  trust  account the $310.19 balance  of the  filing fee by collecting  monthly 

payments  from  his  prison  trust  account  in  an  amount  equal  to  20%  of  the  preceding 

monthʹs income credited to his trust account and forwarding payments to the clerk of 

court  each  time  the  amount  in  the  account  exceeds  $10  in  accordance  with  28  U.S.C. 

§1915(b)(2). The agency shall clearly identify the payments by the case name and number. 

If  Wortman  transfers  to  another  county,  state,  or  federal  institution,  the  transferring 



                                                 7
institution shall forward a copy of this order, along with Wortman’s remaining balance, 

to the receiving institution. 

       The court will send a copy of this order to the officer in charge of the agency where 

Wortman is confined. 

       The  court  ORDERS  that  Wortman  shall  submit  all  correspondence  and  legal 

material to: 

                    Office of the Clerk 
                    United States District Court 
                    Eastern District of Wisconsin 
                    362 United States Courthouse 
                    517 E. Wisconsin Avenue 
                    Milwaukee, Wisconsin 53202 
      
PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE JUDGE’S CHAMBERS. It will 

only delay the processing of the case.     

       The court advises Wortman that, if he fails to file documents or take other required 

actions by the deadlines the court sets, the court may dismiss the case based on his failure 

to prosecute. The parties must notify the clerk of court of any change of address. Failure 

to  do  so  could  result  in  orders  or  other  information  not  being  timely  delivered,  thus 

affecting the legal rights of the parties. 

       Dated in Milwaukee, Wisconsin this 23rd day of October, 2018. 




                                                      WILLIAM E. DUFFIN 
                                                      U.S. Magistrate Judge  



                                                  8
